Title: To Thomas Jefferson from John Vaughan, 28 March 1801
From: Vaughan, John
To: Jefferson, Thomas



Dr Sir
Philada 28 Mar: 1801

The enclosed was just recieved by me under cover, should any reply be necessary & be forwarded under cover to me, it will be safely conveyed to its destination—
I have the pleasure of informing you that our much valued friend Dr Priestly is now on his recovery from a most dangerous Illness, & will I hope in two or three Weeks be able to resume his pen & his Labors—
The plates to the 4th Vol. of our Transactions are completed & the 5th Vol. in the press & I believe nearly printed—Dr Barton withdrew  most of his pieces, saying he wished to render them more perfect, I am inclined to think he contemplates a separate Work, or Collection of Tracts—
The Society have sent a Set of its Transactions to Count Rumford for the Royal Institution—
I cannot but flatter myself that your Elevation will tend much to the encouragement of Science in this Country—Pecuniary rewards are not to be had in the present state of Society here—we therefore more Strongly require patronage & Countenance—It has hitherto been sparingly given if not witheld altogether
I remain with the highest respect Dr Sir Your obt Serv

Jn Vaughan

